LABARGA, J.
We have for review Rodriguez v. State, 65 So.3d 1133, 1137 (Fla. 4th DCA 2011), in which the Fourth District Court of Appeal cited as authority its decision in Williams v. State, 40 So.3d 72 (Fla. 4th DCA 2010), quashed, 123 So.3d 23 (Fla. 2013). At the time the Fourth District issued its decision in Rodriguez, Williams was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
We stayed proceedings in this case pending our disposition of Williams v. State, 123 So.3d 23 (Fla.2013), in which we ultimately quashed the Fourth District’s underlying Williams decision. We then issued an order directing the Respondent to show cause why this Court should not accept jurisdiction, summarily quash the Fourth District’s decision in Rodriguez, *530and remand for reconsideration in light of our decision in Williams.
Upon consideration of the response, in which the Respondent agrees with the disposition set forth in the order to show cause, and upon consideration of the reply of the Petitioner, we grant the petition for review, quash the Fourth District’s decision in Rodriguez, and remand this case to the Fourth District for further proceedings consistent with our decision in Williams.
It is so ordered.
POLSTON, C.J., and LEWIS, QUINCE, CANADY, and PERRY, JJ„ concur.
PARIENTE, J., recused.